DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWED CLAIMS
	Claims 1, 3-21 and 37 are allowable over the prior art. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xiaomin Su on 09/27/2021.
The application has been amended as follows: 
In claim 1, ln. 10, after the word “between” the clause “about 20 degrees to about 70 degrees” is replaced by ---35 degrees to 40 degrees--- 
In claim 5, ln. 2 after the word “and”, the word “rotation” is replaced by ---rotate---
In claim 18, ln. 2 after the words “and/or”, the word “f” is replaced by ---fluid---

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Sorensen et al. (Pub. No.: US 2007/0276420 A1) which discloses a device for cutting tissue. Sorensen fails to disclose right and left edges that incline at an angle between 35 degrees to 40 degrees. Applicant discloses that an angle between 35 degrees to 40 degrees places the trabecular meshwork tissue under tension over a reasonably short distance along a path of the member so that the length of the member can remain compact, this providing good clinical utility (see ¶ 0060 of disclosure). Thus, applicant has demonstrated criticality of the angle of between 35 to 40 degrees and it would not have been obvious to modify the right and left edges of Sorensen. 
Accordingly, 1 and its dependents, claims 3-21 and 37, are allowable over the prior art
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781